IN THE SUPREME COURT OF THE STATE OF NEVADA


                 PAUL ROBERTS,                                          No. 69348
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                                                                           FILED
                 CLARK; AND CHARLES THOMPSON,                              JAN 1 4 2016
                 SENIOR JUDGE,
                 Respondents,
                 and
                 THE STATE OF NEVADA,
                 Real Party in Interest.

                                       ORDER DENYING PETITION
                             In this original petition for a writ of mandamus, petitioner
                 Paul Roberts challenges an order of the district court allowing the State to
                 amend the information pursuant to NRS 173.035(2). Roberts argues that
                 the district court acted arbitrarily and capriciously by granting leave to
                 amend the information without a proper affidavit after a motion to add the
                 charges was denied by the justice court at the preliminary hearing.
                             We conclude that Roberts has not demonstrated that the
                 district court manifestly abused or arbitrarily or capriciously exercised its
                 discretion and decline to exercise our discretion to consider his petition.
                 See Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849,
                 851 (1991) (holding that it is within this court's discretion whether to
                 consider a writ petition); see also State v. Eighth Judicial Dist. Court
                 (Armstrong), 127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011) (defining
                 manifest abuse and arbitrary or capricious exercise of discretion); Pan v.
                 Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                                                                     aU
                 (concluding that petitioner bears the burden of demonstrating that
                 extraordinary relief is warranted).
                             Accordingly, we
                             ORDER the petition DENIED.'




                                                             Saitta

                                                                         a.
                                                             Pickering




                 cc:   Eighth Judicial District Court Dept. 20
                       Hon. Charles Thompson, Senior Judge
                       Mueller Hinds & Associates
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       "We direct the clerk of this court to correct the caption on the docket
                 sheet to conform to the caption on this order.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e